Case: 21-20341     Document: 00516237976         Page: 1     Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 14, 2022
                                  No. 21-20341                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Reza Ahmadi,

                                                           Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; David G. Gutierrez, Chair;
   Charley Valdez, Program Supervisor III Classification and Records,
   TDCJ-ID,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3260


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Reza Ahmadi, formerly Texas prisoner # 1713862, appeals the district
   court’s denial of his motion to amend his 42 U.S.C. § 1983 complaints, which


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20341      Document: 00516237976           Page: 2    Date Filed: 03/14/2022




                                     No. 21-20341


   he filed after this court affirmed the district court’s dismissal of his § 1983
   complaints as frivolous and for failure to state a claim. Relying on Federal
   Rule of Civil Procedure 15(b)(2), Ahmadi argues that he should be permitted
   to amend his complaints at this time. He further argues that his complaints
   are not subject to dismissal for failure to state a claim because, based on the
   allegations in his amended complaints, he can satisfy the favorable
   termination requirement set forth in Heck v. Humphrey, 512 U.S. 477, 486-87
   (1994).
          Because the district court dismissed Ahmadi’s § 1983 actions, he is
   not permitted to amend his complaints. See Lewis v. Fresne, 252 F.3d 352,
   360 (5th Cir. 2001). Moreover, Ahmadi’s proposed arguments do not
   establish that his conviction or sentence has been reversed, invalidated, or
   otherwise set aside. See Heck, 512 U.S. at 486-87. His § 1983 claims are
   therefore barred by Heck. Id. In light of the foregoing, the district court did
   not abuse its discretion by denying Ahmadi’s motion to amend his
   complaints. See Deere & Co. v. Johnson, 271 F.3d 613, 621 (5th Cir. 2001).
          Ahmadi’s current appeal is DISMISSED as frivolous. This court
   has previously warned Ahmadi that filing frivolous, repetitive, or otherwise
   abusive filings would invite the imposition of sanctions. See Ahmadi v. Davis,
   806 F. App’x 329 (5th Cir. 2020).          Accordingly, a SANCTION IS
   IMPOSED. Ahmadi is ordered to pay a monetary sanction in the amount
   of $100, payable to the clerk of this court. The clerk is directed not to accept
   for filing from Ahmadi any pleading until the sanction is paid unless he first
   obtains leave of this court. Ahmadi is also WARNED that the filing of
   frivolous, repetitive, or otherwise abusive challenges to his conviction or
   confinement will invite the imposition of sanctions, which can include
   dismissal, monetary sanctions, and restrictions on his ability to file pleadings
   in this court and any court subject to this court’s jurisdiction.




                                          2